UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          20 Civ. 5615 (KPF)
 In re:                                                   20 Civ. 5817 (KPF)
                                                          20 Civ. 7061 (KPF)
 ALLIANZ GLOBAL INVESTORS U.S. LLC                        20 Civ. 7154 (KPF)
 LITIGATION,                                              20 Civ. 7606 (KPF)
                                                          20 Civ. 7842 (KPF)
                                                          20 Civ. 7952 (KPF)
                                                          20 Civ. 8642 (KPF)
                                                          20 Civ. 9478 (KPF)
                                                          20 Civ. 9479 (KPF)
                                                          20 Civ. 9587 (KPF)
                                                         20 Civ. 10028 (KPF)


                                                        SCHEDULING ORDER

KATHERINE POLK FAILLA, District Judge:

          In a separate order issued simultaneously with this Order, the Court is

endorsing the proposed case management plan submitted by the parties with

certain modifications (the “CMP”). In this Order, the Court will explain the

modifications it has made to the parties’ proposed case management plan.

          First, the Court adopts Defendants’ proposal to stay motions to dismiss

any complaints in actions filed after December 3, 2020, until after resolution of

the anticipated motions to dismiss to be filed in the Related Actions. (See CMP

¶ 7).

          Second, the Court clarifies that the Court is dispensing with the

requirement for pre-motion letters only for Defendants’ anticipated motions to

dismiss. (See CMP ¶ 10). The parties are otherwise expected to comply with

the Court’s Individual Rules, including the requirement to submit pre-motion

letters for all other motions.
      Third, the Court adopts Defendants’ proposed fact discovery deadline of

June 10, 2022, with the understanding that the fact discovery deadline will

almost certain not be extended further, even were new exceptional

circumstances to emerge. (See CMP ¶ 12.f). While the Court is sympathetic to

Plaintiffs’ approach, the Court is loath to enter into a case management plan

that invites the parties to request a further extension of fact discovery. The

Court prefers to give the parties extra time up front with the proviso that no

further time will be granted.

      Fourth, the Court has accepted Defendants’ proposed fact discovery

deadline with the expectation that Defendants will produce, within 90 days of

service of the initial RFPs, all documents that fall under the six bullet-pointed

categories enumerated at CMP ¶ 14.a, as modified by the four lines preceding

the bullet-pointed list. The Court believes this gives Defendants sufficient time

to segregate any non-responsive documents. The Court leaves undisturbed the

parties’ agreement that Defendants will produce, within 45 days of service of

the initial RFPs, all documents identified in the first bullet point enumerated at

CMP ¶ 14.a. The Court has clarified that the parties shall meet and confer to

discuss a schedule for production of all documents not identified in the initial

RFPs. (CMP ¶ 14.a).

      Fifth, the Court has set the expert discovery deadline for six months after

the close of fact discovery. (See CMP ¶ 12.f). The Court has set the meet and

confer regarding expert disclosures for no later than two months prior to the

fact discovery deadline. (See id. at ¶ 13).

                                         2
      Sixth, the Court has adopted Defendants’ proposed modification to

specify that no other interrogatories are permitted except upon prior express

permission of the Court. (See CMP ¶ 14.b).

      Finally, although not memorialized in the case management plan, the

Court addresses the dispute between the parties in case number 20 Civ. 7842

(KPF) over the schedule for an anticipated motion to dismiss of the MTA

Plaintiffs’ ERISA claim. The Court recognizes the merits of the MTA Plaintiffs’

arguments about streamlining the case the opportunities for judicial efficiency.

But having examined the issue — and not wanting to build into the schedule a

second round of motions to dismiss — the Court would prefer that the standing

issue as to the MTA Plaintiffs’ ERISA claims be resolved in the first round of

motions to dismiss.

      The Clerk of Court is directed to docket this Order in case numbers 20-

cv-5615, 20-cv-5817, 20-cv-7061, 20-cv-7154, 20-cv-7606, 20-cv-7842, 20-cv-

7952, 20-cv-8642, 20-cv-9478, 20-cv-9479, 20-cv-9587, and 20-cv-10028.

      SO ORDERED.

Dated:      December 7, 2020
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        3
